Matter of Sally M. v Susan M. (2021 NY Slip Op 03961)





Matter of Sally M. v Susan M.


2021 NY Slip Op 03961


Decided on June 17, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


505 CAF 20-00124

[*1]IN THE MATTER OF SALLY M. AND DARREN M., PETITIONERS-RESPONDENTS,
vSUSAN M., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


ELIZABETH J. CIAMBRONE, BUFFALO, FOR RESPONDENT-APPELLANT. 
THOMAS J. CASERTA, JR., NIAGARA FALLS, FOR PETITIONERS-RESPONDENTS. 
JASON J. CAFARELLA, NIAGARA FALLS, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Niagara County (Kathleen Wojtaszek-Gariano, J.), dated January 3, 2020 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted custody of the subject child to petitioners. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Adam M. (Susan M.) (— AD3d — [June 17, 2021] [4th Dept 2021]).
Entered: June 17, 2021
Mark W. Bennett
Clerk of the Court